SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

593
KA 14-01489
PRESENT: WHALEN, P.J., CARNI, NEMOYER, TROUTMAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

AHKEEM HUFFMAN, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (TIMOTHY P. MURPHY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL J. FLAHERTY, JR., ACTING DISTRICT ATTORNEY, BUFFALO (MATTHEW
B. POWERS OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court (Kenneth F. Case,
J.), rendered August 4, 2014. The judgment convicted defendant, upon
his plea of guilty, of manslaughter in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of manslaughter in the first degree (Penal Law
§ 125.20 [1]). Contrary to defendant’s contention, the record
establishes that he knowingly, intelligently and voluntarily waived
his right to appeal (see generally People v Lopez, 6 NY3d 248, 256).
The valid waiver of the right to appeal encompasses his challenge to
the severity of the sentence (see id. at 255; People v Lococo, 92 NY2d
825, 827).




Entered:    June 17, 2016                          Frances E. Cafarell
                                                   Clerk of the Court